                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


LINDA HENDERSON,                                §
                                                §
                                                §
             Plaintiff,                         §
                                                §       Civil Action No. 3:18-cv-00945-K
v.                                              §
                                                §
FIRST MORTGAGE CORPORATION                      §
and FREEDOM MORTGAGE                            §
CORPORATION,                                    §
                                                §

             Defendant.




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The    Court       has   under   consideration   the   Findings,   Conclusions,   and

 Recommendation of United States Magistrate Judge Rebecca Rutherford dated

 February 27, 2019.         The Court has reviewed the Findings, Conclusions, and

 Recommendation for plain error.          Finding none, the Court accepts the Findings,

 Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendant Freedom Mortgage

 Corporation’s Motion for Judgment on the Pleadings (ECF No. 12) and Defendant

 First Mortgage Corporation’s Motion for Judgment on the Pleadings (ECF No. 17) are




                                              -1-
GRANTED and that all of Plaintiff’s claims against Defendants are DISMISSED with

prejudice.

      SO ORDERED.

      Signed March 14th, 2019.




                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
